DETAILED ACTION
This is the initial Office action based on the application filed on November 6, 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claims 1, 2, 4, 5, 8-12, and 15-18 recite “a/the plurality of components.” It should read -- a/the plurality of components of the hybrid application --.
Claims 1, 2, 4, 6-17, 19, and 20 recite “the function.” It should read -- the function associated with the event --.
Claims 1, 3, 8, 10, 15, and 16 recite “the determined component.” It should read -- the dynamically determined component of the plurality of components of the hybrid application --.
Claims 1, 8, and 15 recite “the first component type.” It should read -- the first component type of the hybrid application --.
Claims 1, 8, and 15 recite “a second component type.” It should read -- a second component type of the hybrid application --.
Claims 1, 8, and 15 recite “the first component.” It should read -- the first component of the first component type of the hybrid application --.
Claims 1, 8, and 15 recite “a graphical user interface (GUI).” It should read -- a graphical user interface (GUI) of the hybrid application --.
Claims 2, 4, 6, 9, 11, 13, 16, 17, and 19 recite “the request.” It should read -- the request to execute the function associated with the event --.
Claims 2-7 recite “[t]he method.” It should read -- The computer-implemented method --.
Claims 3, 10, and 16 recite “a first component.” It should read -- a first component of the hybrid application --.
Claims 3 and 16 recite “the request to execute.” It should read -- the request to execute the function associated with the event --.
Claims 5, 12, and 18 recite “the two or more components.” It should read -- the two or more components from among the plurality of components of the hybrid application --.
Claims 7, 14, and 20 recite “a/the list of available components.” It should read -- a/the list of available components of the hybrid application --.
Claims 7, 14, and 20 contain a typographical error: “transmitting the request to the request to execute” should read -- transmitting the request to execute --.
Claim 10 contains a typographical error: “one or more rules define” should read -- one or more rules that define --.
Claim 12 recites “in response to receiving responses.” It should read -- in response to receiving positive responses --.
Claims 15-20 recite “computer-readable device.” It should read -- computer readable medium --.
Claim 20 recites “the operations further comprising.” It should read -- wherein the operations further comprise --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites the limitation “the task.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the function associated with the event” for the purpose of further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0135198 (hereinafter “Pack”) in view of US 2018/0203839 (hereinafter “Myrén”).

As per Claim 1, Pack discloses:
A computer-implemented method, comprising:
detecting an event from a first component of a first component type of a hybrid application (paragraph [0021], “A mobile device app that includes at least: (1) a web browser component such as a webview [a first component of a first component type], which can render content such as a social network feed on a web site, and (2) a native component, such as Objective-C or Java, is generally referred to herein as a hybrid mobile app [a hybrid application].”; paragraph [0048], “Returning to FIG. 1, at 102, in some but not all implementations of method 100, a computing event is initiated in response to the user input [detecting an event from a first component of a first component type]. As discussed above, computing events can vary greatly across implementations. For example, when a user makes a selection requesting to navigate to her enterprise social network feed 508 of FIG. 5 on her smartphone, a navigateToFeed computing event can be initiated. Similarly, if the user taps or clicks on feed item 512, a navigateToFeedItemDetail event can be initiated. Along the same lines, a navigateToList event can be initiated when a user taps on list 500 to request a complete list of database records.”);
transmitting a request to execute a function associated with the event to a plurality of components (paragraph [0052], “Returning to FIG. 1, at 108, one or more rules can be applied to the metadata. Such rules can direct a computing event to a particular component of a hybrid mobile app based on metadata linked to the computing event at 104 [transmitting a request to execute a function associated with the event to a plurality of components].”), the plurality of components being a combination of components of the first component type and components of a second component type different from the first component type, the first component being different from the plurality of components (paragraph [0021], “A mobile device app that includes at least: (1) a web browser component such as a webview [components of the first component type, the first component being different from the plurality of components], which can render content such as a social network feed on a web site, and (2) a native component [components of a second component type different from the first component type], such as Objective-C or Java, is generally referred to herein as a hybrid mobile app.”);
dynamically determining which component of the plurality of components to assign to execute the function (paragraph [0055], “In FIG. 1, at 112, a component is identified for handling the computing event [dynamically determining which component of the plurality of components to assign to execute the function].”);
assigning the function to the determined component (paragraph [0058], “In FIG. 1, at 116, handling of the event is delegated to the component identified at 112 [assigning the function to the determined component].”); and
generating a graphical user interface (GUI) in response to the determined component executing the function (paragraph [0059], “At 124, any such output can be displayed in a presentation on a display of a computing device such as the user's tablet or smartphone [generating a graphical user interface (GUI) in response to the determined component executing the function]. For example, returning to FIG. 5, list 500 can be displayed on a user's mobile device in response to a navigateToList event initiated when the user navigates to a list of database records. Enterprise social network feed 508 can be displayed on the user's mobile device, in response to a navigateToFeed event initiated when the user navigates to her Chatter® feed. Similarly, if the user taps or clicks on feed item 512 in social network feed 508, initiating a navigateToFeedItemDetail event, feed item 512 can be displayed on the user's mobile device.”).
Pack does not explicitly disclose:
wherein the dynamically determining is based on which one or more components of the plurality of components are available to execute the function.
However, Myrén discloses:
wherein dynamically determining is based on which one or more components of a plurality of components are available to execute a function (paragraph [0029], “Request handler component 114 may intercept or receive an indication from native component 110 or web-based component 112, including, but not limited to, a request for a resource (e.g., a web resource, a document, etc.) or a status update request.”; paragraph [0034], “In some examples, it may be determined that request handler component 114 is available to process the indication [wherein dynamically determining is based on which one or more components of a plurality of components are available to execute a function]. As a result, request handler component 114 may receive the indication (e.g., using an API, protocol, etc.) and determine whether the indication can be routed (e.g., using pattern matching or other analysis, as described herein).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Myrén into the teaching of Pack to include “wherein the dynamically determining is based on which one or more components of the plurality of components are available to execute the function.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine whether a component of a hybrid application is available for processing (Myrén, paragraph [0024]).

As per Claim 6, the rejection of Claim 1 is incorporated; and Pack further discloses:
wherein transmitting the request to execute the function comprises transmitting the request for each instantiation of the function (paragraph [0048], “Returning to FIG. 1, at 102, in some but not all implementations of method 100, a computing event is initiated in response to the user input. As discussed above, computing events can vary greatly across implementations. For example, when a user makes a selection requesting to navigate to her enterprise social network feed 508 of FIG. 5 on her smartphone, a navigateToFeed computing event can be initiated. Similarly, if the user taps or clicks on feed item 512, a navigateToFeedItemDetail event can be initiated. Along the same lines, a navigateToList event can be initiated when a user taps on list 500 to request a complete list of database records.”; paragraph [0052], “Returning to FIG. 1, at 108, one or more rules can be applied to the metadata. Such rules can direct a computing event to a particular component of a hybrid mobile app based on metadata linked to the computing event at 104.”).

Claims 8 and 13 are device claims corresponding to the computer-implemented method claims hereinabove (Claims 1 and 6, respectively). Therefore, Claims 8 and 13 are rejected for the same reasons set forth in the rejections of Claims 1 and 6, respectively.

Claims 15 and 19 are non-transitory computer-readable device claims corresponding to the computer-implemented method claims hereinabove (Claims 1 and 6, respectively). Therefore, Claims 15 and 19 are rejected for the same reasons set forth in the rejections of Claims 1 and 6, respectively.

Claims 2, 4, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Myrén as applied to Claims 1, 8, and 15 above, and further in view of US 2019/0130047 (hereinafter “Karthik”).

As per Claim 2, the rejection of Claim 1 is incorporated; and the combination of Pack and Myrén does not explicitly disclose:
wherein transmitting the request to execute the function comprises transmitting the request serially to the plurality of components.
However, Karthik discloses:
wherein transmitting a request to execute a function comprises transmitting the request serially to a plurality of components (paragraph [0055], “… while only a single backend server 260 is depicted, client-server architecture 230 may include multiple backend servers, executing on multiple machines.”; paragraph [0075], “Server-side bidding may be implemented using a serial approach or a parallel approach. In the serial approach, frontend server 250 sends a request to an internal content delivery exchange (e.g., implemented at backend server 260), if there is no valid response within a certain period of time (e.g., 50 milliseconds), then frontend server 250 sends a request to an external content delivery exchange, and so forth, until frontend server 250 receives (from a content delivery exchange) one or more content items to provide to the client device.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karthik into the combined teachings of Pack and Myrén to include “wherein transmitting the request to execute the function comprises transmitting the request serially to the plurality of components.” The modification would be obvious because one of ordinary skill in the art would be motivated to transmit data sequentially on the same channel which reduces costs.

As per Claim 4, the rejection of Claim 1 is incorporated; and the combination of Pack and Myrén does not explicitly disclose:
wherein transmitting the request to execute the function comprises transmitting the request in parallel to the plurality of components.
However, Karthik discloses:
wherein transmitting a request to execute a function comprises transmitting the request in parallel to a plurality of components (paragraph [0055], “… while only a single backend server 260 is depicted, client-server architecture 230 may include multiple backend servers, executing on multiple machines.”; paragraph [0076], “In the parallel approach, frontend server 250 sends multiple requests simultaneously or near concurrently, each request directed to a different content delivery exchange. In some cases, frontend server 250 may receive a content item from multiple content delivery exchanges, in which case, frontend server 250 conducts a publisher-side content item selection event by selecting one of the received content items (using one or more selection criteria) and then transmits that content item to the client device.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karthik into the combined teachings of Pack and Myrén to include “wherein transmitting the request to execute the function comprises transmitting the request in parallel to the plurality of components.” The modification would be obvious because one of ordinary skill in the art would be motivated to transmit data simultaneously on different channels which provides speedup.

Claims 9 and 11 are device claims corresponding to the computer-implemented method claims hereinabove (Claims 2 and 4, respectively). Therefore, Claims 9 and 11 are rejected for the same reasons set forth in the rejections of Claims 2 and 4, respectively.

Claim 17 is a non-transitory computer-readable device claim corresponding to the computer-implemented method claim hereinabove (Claim 4). Therefore, Claim 17 is rejected for the same reason set forth in the rejection of Claim 4.

Claims 3, 5, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Myrén and Karthik as applied to Claims 2, 4, 9, 11, and 17 above, and further in view of US 2002/0083212 (hereinafter “Salmon”).

As per Claim 3, the rejection of Claim 2 is incorporated; and Pack further discloses:
wherein the dynamically determining is further based on one or more rules that define a first component (paragraph [0052], “Returning to FIG. 1, at 108, one or more rules can be applied to the metadata. Such rules can direct a computing event to a particular component of a hybrid mobile app based on metadata linked to the computing event at 104. By way of example, metadata might indicate that a particular navigateToFeed event was initiated when a user navigated to her Chatter® feed from a specific context such as the Salesforce.com® web site. In this case, a rule might indicate that a navigateToFeed event that is initiated from the Salesforce.com® web site should be handled by the web browser component of a hybrid mobile application.”).
The combination of Pack, Myrén, and Karthik does not explicitly disclose:
wherein the dynamically determining is further based on one or more rules that define that a first component to positively respond to the request to execute is the determined component.
However, Salmon discloses:
a first component to positively respond to a request to execute is a determined component (paragraph [0031], “Functionality offered by components can change over time as new versions of the components are written and installed. Using Enterprise API Augmentation Program 150 new functionality provided by components is automatically recognized and cataloged, thus allowing native implementations of functionality to override augmentation implementations. Components may be rewritten to include new functionality and this new functionality will be automatically called. Function availability can be determined by using an application function call asking "do you support this functionality". If the function call receives an affirmative response, it is determined that the component does implement the requested functionality.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Salmon into the combined teachings of Pack, Myrén, and Karthik to include “wherein the dynamically determining is further based on one or more rules that define that a first component to positively respond to the request to execute is the determined component.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine whether a component implement a requested functionality (Salmon, paragraph [0031]).

As per Claim 5, the rejection of Claim 4 is incorporated; and Pack further discloses:
wherein the dynamically determining comprises selecting one of the two or more components based on one or more rules (paragraph [0052], “Returning to FIG. 1, at 108, one or more rules can be applied to the metadata. Such rules can direct a computing event to a particular component of a hybrid mobile app based on metadata linked to the computing event at 104. By way of example, metadata might indicate that a particular navigateToFeed event was initiated when a user navigated to her Chatter® feed from a specific context such as the Salesforce.com® web site. In this case, a rule might indicate that a navigateToFeed event that is initiated from the Salesforce.com® web site should be handled by the web browser component of a hybrid mobile application.”).
The combination of Pack, Myrén, and Karthik does not explicitly disclose:
wherein, in response to receiving positive responses from two or more components from among the plurality of components, the dynamically determining comprises selecting one of the two or more components based on one or more rules.
However, Salmon discloses:
in response to receiving positive responses from two or more components from among a plurality of components (paragraph [0031], “Functionality offered by components can change over time as new versions of the components are written and installed. Using Enterprise API Augmentation Program 150 new functionality provided by components is automatically recognized and cataloged, thus allowing native implementations of functionality to override augmentation implementations. Components may be rewritten to include new functionality and this new functionality will be automatically called. Function availability can be determined by using an application function call asking "do you support this functionality". If the function call receives an affirmative response, it is determined that the component does implement the requested functionality.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Salmon into the combined teachings of Pack, Myrén, and Karthik to include “wherein, in response to receiving positive responses from two or more components from among the plurality of components, the dynamically determining comprises selecting one of the two or more components based on one or more rules.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine whether a component implement a requested functionality (Salmon, paragraph [0031]).

Claims 10 and 12 are device claims corresponding to the computer-implemented method claims hereinabove (Claims 3 and 5, respectively). Therefore, Claims 10 and 12 are rejected for the same reasons set forth in the rejections of Claims 3 and 5, respectively.

Claim 18 is a non-transitory computer-readable device claim corresponding to the computer-implemented method claim hereinabove (Claim 5). Therefore, Claim 18 is rejected for the same reason set forth in the rejection of Claim 5.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Myrén as applied to Claims 1, 8, and 15 above, and further in view of US 2003/0058277 (hereinafter “Bowman-Amuah”).

As per Claim 7, the rejection of Claim 1 is incorporated; and Pack further discloses:
wherein transmitting the request to execute the function comprises transmitting the request to execute the function to the plurality of components at run-time of the event (paragraph [0048], “Returning to FIG. 1, at 102, in some but not all implementations of method 100, a computing event is initiated in response to the user input. As discussed above, computing events can vary greatly across implementations. For example, when a user makes a selection requesting to navigate to her enterprise social network feed 508 of FIG. 5 on her smartphone, a navigateToFeed computing event can be initiated. Similarly, if the user taps or clicks on feed item 512, a navigateToFeedItemDetail event can be initiated. Along the same lines, a navigateToList event can be initiated when a user taps on list 500 to request a complete list of database records.”; paragraph [0052], “Returning to FIG. 1, at 108, one or more rules can be applied to the metadata. Such rules can direct a computing event to a particular component of a hybrid mobile app based on metadata linked to the computing event at 104.”).
The combination of Pack and Myrén does not explicitly disclose:
maintaining a list of available components for executing the function.
However, Bowman-Amuah discloses:
maintaining a list of available components for executing a function (paragraph [4106], “A determination is made as to which server component on the listing of available server components is most appropriate to receive a particular request in operation 14910. Each particular request is sent to the selected server component determined to be most appropriate to receive the particular request in operation 14912.”; paragraph [4110], “In a distributed system, server components provide functions and data that can be accessed by client components. Many identical copies of a server component can be running on different platforms in the system in order to support large volumes of client requests.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bowman-Amuah into the combined teachings of Pack and Myrén to include “maintaining a list of available components for executing the function.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine which component in a listing of available components is most appropriate to receive a particular request (Bowman-Amuah, paragraph [4106]).

Claim 14 is a device claim corresponding to the computer-implemented method claim hereinabove (Claim 7). Therefore, Claim 14 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 20 is a non-transitory computer-readable device claim corresponding to the computer-implemented method claim hereinabove (Claim 7). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Myrén as applied to Claim 15 above, and further in view of Karthik and Salmon.

As per Claim 16, the rejection of Claim 15 is incorporated; and Pack further discloses:
wherein the dynamically determining is further based on one or more rules that define a first component (paragraph [0052], “Returning to FIG. 1, at 108, one or more rules can be applied to the metadata. Such rules can direct a computing event to a particular component of a hybrid mobile app based on metadata linked to the computing event at 104. By way of example, metadata might indicate that a particular navigateToFeed event was initiated when a user navigated to her Chatter® feed from a specific context such as the Salesforce.com® web site. In this case, a rule might indicate that a navigateToFeed event that is initiated from the Salesforce.com® web site should be handled by the web browser component of a hybrid mobile application.”).
The combination of Pack and Myrén does not explicitly disclose:
wherein transmitting the request to execute the function comprises transmitting the request serially to the plurality of components.
However, Karthik discloses:
wherein transmitting a request to execute a function comprises transmitting the request serially to a plurality of components (paragraph [0055], “… while only a single backend server 260 is depicted, client-server architecture 230 may include multiple backend servers, executing on multiple machines.”; paragraph [0075], “Server-side bidding may be implemented using a serial approach or a parallel approach. In the serial approach, frontend server 250 sends a request to an internal content delivery exchange (e.g., implemented at backend server 260), if there is no valid response within a certain period of time (e.g., 50 milliseconds), then frontend server 250 sends a request to an external content delivery exchange, and so forth, until frontend server 250 receives (from a content delivery exchange) one or more content items to provide to the client device.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karthik into the combined teachings of Pack and Myrén to include “wherein transmitting the request to execute the function comprises transmitting the request serially to the plurality of components.” The modification would be obvious because one of ordinary skill in the art would be motivated to transmit data sequentially on the same channel which reduces costs.
The combination of Pack, Myrén, and Karthik does not explicitly disclose:
wherein the dynamically determining is further based on one or more rules that define that a first component to positively respond to the request to execute is the determined component.
However, Salmon discloses:
a first component to positively respond to a request to execute is a determined component (paragraph [0031], “Functionality offered by components can change over time as new versions of the components are written and installed. Using Enterprise API Augmentation Program 150 new functionality provided by components is automatically recognized and cataloged, thus allowing native implementations of functionality to override augmentation implementations. Components may be rewritten to include new functionality and this new functionality will be automatically called. Function availability can be determined by using an application function call asking "do you support this functionality". If the function call receives an affirmative response, it is determined that the component does implement the requested functionality.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Salmon into the combined teachings of Pack, Myrén, and Karthik to include “wherein the dynamically determining is further based on one or more rules that define that a first component to positively respond to the request to execute is the determined component.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine whether a component implement a requested functionality (Salmon, paragraph [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2014/0047517 (hereinafter “Ding”) discloses a hybrid-model network application.
US 2014/0136954 (hereinafter “Ligman”) discloses rendering web or hybrid applications on computer systems.
US 2015/0347119 (hereinafter “Wang”) discloses a framework for deploying and updating applications (Apps).
US 2017/0017386 (hereinafter “Mattson”) discloses receiving and processing user inputs with respect to hybrid computing applications.
US 2017/0300314 (hereinafter “Lopyrev”) discloses automatically updating a hybrid web application.
US 2018/0109434 (hereinafter “Venkiteswaran”) discloses simulating network conditions to facilitate the testing of hybrid applications.
US 2021/0334197 (hereinafter “Peter”) discloses a testing environment for a hybrid application, i.e., a web application running in a webview of a native application.
US 8,595,752 (hereinafter “Fioravanti”) discloses passing data from a native component of an application to a web component of the application without reflowing the top-level document.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191